Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered January 8, 1990, convicting him of criminal possession of a controlled substance in the first degree, criminal sale of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.